Citation Nr: 1622475	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-47 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to an increased initial evaluation for a functional gastrointestinal condition, rated as 10 percent disabling prior to June 11, 2015, and rated as 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2005 to August 2007.  He also had prior and subsequent service in the Army National Guard, including a period of active duty for training (ACDUTRA) from April 2005 to August 2005.  He is a recipient of the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2010, and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal was remanded by the Board in September 2013.

In an October 2014 decision, the Board denied the Veteran's claims of service connection for a right knee disability and a sleep disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 memorandum decision, the Court vacated the Board's decision and remanded the matter back for adjudication consistent with its instructions.

During the pendency of this appeal, the issue of entitlement to an increased evaluation for a functional gastrointestinal condition was perfected to the Board.  November 2014 VA Form 9.  Thus, the Board has jurisdiction over this issue and it will be discussed and decided below. 

The issues of entitlement to service connection for a right knee disability and a sleep disorder are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's functional gastrointestinal condition has been productive of considerable impairment of health.

CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for functional gastrointestinal condition have been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating and effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  

The Veteran was provided a VA medical examinations in May 2010 and February 2014, and June 2015; a supplemental medical opinion was also provided in April 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.
II.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's functional gastrointestinal condition is rated by analogy pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346, which provides ratings for hernia hiatal.  

The regulations provide that when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury in which the functions affected, the anatomical location, and the symptomatology are closely analogous.  38 C.F.R. § 4.20.  DC 7346 refers to symptoms such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, and in more severe situations vomiting hematemesis, melena, and material weight loss.  38 C.F.R. § 4.114.  The Board finds that the Veteran functional gastrointestinal condition produces these same manifestations or potential manifestations and is of an anatomically similar location.  Therefore, evaluation pursuant to DC 7346 is appropriate.

Under DC 7346, a 10 percent rating is warranted where there are two or more of the symptoms for 30 percent evaluation of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.  Thus, a single evaluation must be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.

In evaluating the Veteran's functional gastrointestinal condition, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.114, DC 7346 (containing no reference to the effects of medication); Jones v. Shinseki, 26 Vet. App. 56, 62 (2012).

III.  Analysis

The Veteran seeks an increased evaluation for functional gastrointestinal condition, rated as 10 percent disabling prior to June 11, 2015, and rated as 30 percent disabling thereafter.  The Board recognizes that in an August 2015 letter, the Veteran, through his representative, communicated that he disagreed with the effective date of the increased 30 percent rating and he believed that it should be in effect from the effective date of service connection.  The level of the rating, or to put it another way, a request for a rating in excess of 30 percent, was not discussed.  Nonetheless, the Board notes that the Veteran's 30 percent rating is less than the maximum rating available under the ratings schedule and, thus, the issue of an increased initial evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the Board will decide that the 30 percent rating is warranted for the entire period on appeal, an additional discussion of the effective date of the increased rating is unnecessary.

For the reasons that follow, the Board finds that a 30 percent rating for functional gastrointestinal condition is warranted for the entire period on appeal.

This conclusion is support by the findings of the June 2015 VA examination report, as well as the lay evidence of record.  The examination report shows that the Veteran experiences pyrosis, reflux, regurgitation, and nausea.  It also reveals a diagnosis of irritable bowel syndrome, which is included in his service-connected disability of functional gastrointestinal condition, that results in diarrhea, constipation and nausea, as well as occasional episodes of bowel disturbance with abdominal distress.  The Veteran has a long history of abdominal pain.  The Veteran also reported that his stomach feels "queezy" and that he experiences "hunger pains."  With regard to functional impairment, the Veteran has reported that the symptoms impact his work by requiring him to frequently seek restroom facilities.

Apart from the symptoms of nausea and abdominal pain, the June 2015 examination report marked the first instance that the Veteran's other symptoms were noted in the medical evidence of record.  The Veteran, however, contends that the other symptoms have been present throughout the appeal.  See, generally, February 2015 Supplemental Remarks to Statement of the Case.  The Veteran's contention is corroborated by his June 2014 notice of disagreement, in which he wrote that he has throat burning, regurgitation from acid reflux, and diarrhea two to four times daily, but sometimes more often.  His contention finds additional support in his initial claim for service connection wherein he wrote that he has suffered from acid reflux, diarrhea, and stomach pains which feel like a burning sensation, ever since returning from deployment during active service.  The Board finds that the Veteran is competent to report these symptoms as they are readily observable and, given a lack of affirmative evidence to the contrary as well as the corroborating evidence of record, the Board finds the Veteran's contentions regarding the length of time he has experienced these symptoms to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In applying these symptoms and functional impairments to DC 7346, the Board notes that the Veteran does not experience substernal or arm or shoulder pain as is required for a 30 percent rating.  Nonetheless, given the sheer number of symptoms and their frequency, the Board finds that the Veteran's disability is productive of considerable impairment of health.  Accordingly, the Board resolves reasonable doubt in his favor and concludes that his functional gastrointestinal condition more nearly approximate the criteria corresponding to a 30 percent rating for the entire period on appeal.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, DC 7346.

The Board has considered whether a higher, 60 percent rating is warranted; however, it finds that the level of impairment approximated by such a rating have not been shown at any point during the period on appeal.  The Veteran has not shown material weight loss, hematemesis, or melena with moderate anemia.  The disability has not caused severe distress, and its functional effect is that it requires him to seek restroom facilities more often.  Based on a lack of more severe symptomatology and functional effects, the Board cannot find that the Veteran's functional gastrointestinal condition more nearly approximates a 60 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, DC 7346.  A rating in excess of 30 percent is not warranted.

The Board has considered whether a rating in excess of 30 percent may be warranted pursuant to a different DC for rating diseases of the digestive system.     38 C.F.R. § 4.114, DCs 7200-7354.  According to the June 2015 examiner, the Veteran also has a diagnosis of irritable bowel syndrome, which could be rated pursuant to DC 7319; however, it is noted that DC 7913 does not provide for a rating in excess of 30 percent.  A separate rating pursuant to this DC is also not available as it would constitute pyramiding.  38 C.F.R. § 4.14.  The remaining DCs for rating diseases of the digestive system are either not similar enough in impairment and location or do not provide for a rating in excess of 30 percent.

The Board has considered whether a staged rating is appropriate, however as discussed above, the Board has found that the Veteran's symptoms and functional effects more nearly approximate the criteria for a 30 percent rating for the entire period on appeal and there is no indication of separated periods of increased severity that may warrant temporary higher evaluations.  Accordingly, a staged rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Limiting referrals for extraschedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See id.

Here, the schedular criteria are adequate for rating the disability at issue.  Ratings in excess of that assigned are provided in the schedule; however, as noted above, the evidence of record does not show that the Veteran's disability warrants such an increased rating.  The Board also notes that the symptoms noted in DC 7346 are not all inclusive; that is, the ratings criteria does consider other symptom combinations that may be productive of more severe impairment in health.  Thus, the Board finds that the first Thun element is not met.  The Board further notes that given the symptoms the disability has shown, there has been no other indicia of an exceptional disability picture such as marked interference with unemployment or frequent hospitalization.  In light of Johnson, the Board also notes that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Lastly, the Board notes that the evidence does not indicate that the Veteran's disabilities may result in an inability to secure and maintain substantially gainful employment, and therefore entitlement to a total disability rating based on individual unemployability (TDIU) is not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In summary, the Board has resolved all reasonable doubt in the Veteran's favor and found that his functional gastrointestinal condition approximates the criteria corresponding to a 30 percent rating pursuant to DC 7346 for the entire period on appeal.  A 30 percent rating, but no higher, is warranted.  38 U.S.C.A. § 5107(b);   38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114.


ORDER

Entitlement to a 30 percent rating for functional gastrointestinal condition, but no higher, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

In an October 2015 memorandum decision, the Court vacated the Board's October 2014 decision and instructed additional development be completed for the claims of service connection for a right knee condition and a sleep disorder.  Thus, the Board will remand these claims in compliance with the Court's instructions.

With regard to the right knee disability, a clarifying etiological opinion must be obtained that addresses how much, if any, of the Veteran's in-service right knee problems, including pain, are manifested in his current right knee disability.

With regard to the sleep disorder, a new VA examination should be scheduled so that, in tandem with the February 2014 VA medical opinion, all sleep disorders listed in the DSM are considered.  See also September 2013 Board decision.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain a clarifying etiological opinion regarding the nature and etiology of the Veteran's right knee disability.  The entire claims file must be reviewed in conjunction with the drafting of the opinion.

The author is asked to answer how much, if any, of the Veteran's in-service right knee problems, including pain, are manifested in his current right knee disability.

A complete rationale must be provided.  All pertinent evidence of record must be considered and discussed, to include the Veteran's lay statements.

If an opinion cannot be given without resort to mere speculation, an explanation should be provided.  It should be made clear that the author has considered all potentially procurable data in reaching this determination.  This conclusion should reflect the limits of knowledge of the medical community at large and not those of the particular author.

2.  Schedule a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's possible sleep disorder.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to clarify whether the Veteran meets the diagnostic criteria for the following sleep disorders listed in the DSM: breathing-related disorders, restless leg syndrome, nightmare disorders.  If the Veteran does not meet the diagnostic criteria for a disorder listed in the DSM, a rationale is required (e.g., addressing a criterion not met).

3.  Thereafter, the AOJ must review the right knee disability medical opinion and the sleep disorder examination report to make sure that they comply with the Board's directives.  If needed, further development, such as obtaining an additional medical opinion or examination, should be completed.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 






Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


